DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a continuation of application serial no. 16/373,875 filed April 3, 2019 (now issued as U.S. Patent No. 11,072,893), which is a continuation of application serial no. 15/914,000 filed March 7, 2018 (now issued as U.S. Patent No. 10,273,642), which is a continuation of application serial no. 14/835,905 filed August 26, 2015 (now issued as U.S. Patent No. 9,915,041).  

Status of Claims
4.	Applicant’s amendment filed 26 July, 2022, has been entered.  Prior to the amendment, claims 36-59 were pending in the application.  After entry of the amendment, claims 36-59 remain pending; of these, claims 36 and 49 are independent. All of the currently pending claims have been examined in the present Office action.

Claim Interpretation
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processor” as recited, for example, in independent claim 36.  The test or standard for invoking 35 U.S.C. 112(f) “is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”.  Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).  The term “signal processor” does not have a  definite meaning in the field of road construction.  Moreover, it is apparent from applicant’s specification that the signal processor may be implemented as “part of the central processing and control unit of the construction machine” (see paragraph [0012]), thus it is disclosed as not necessarily having a definite structure.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	Claims 36-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the claim limitation “signal processor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The "signal processor” of applicant’s claims is considered to represent a special purpose computer-implemented means-plus-function limitation (as addressed in MPEP 2181 II. B), since the functional language in each claim (e.g., determining current object signals from the predictive object signals) recites highly specialized functionality that could not be performed by a general purpose computer or computer component without special programming.
As discussed in MPEP 2181 II. B., a special purpose computer-implemented means-plus-function limitation must be supported in the specification by disclosure of the computer (or computing component) and the algorithm that the computer uses to perform the claimed specialized function(s).  This section of the MPEP further establishes that, when the specification fails to disclose such an algorithm, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  In the present case, Applicants’ specification does not disclose an algorithm that the signal processor uses to perform the specialized functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

8.	Claims 49-59 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons set forth below.
In line 15 of claim 49, “the display unit” lacks proper antecedent basis in the claims.
In the last line of claim 49, the recitation of “a display unit” is indefinite.  It is not clear whether this is intended to refer to the same previously-recited “display unit” (in line 15 of claim 49) or to some other/additional display unit.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 36-41, 43-46, 49-53, and 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,915,041 in view of Berning et al., U.S. Patent Application Publication No. 2008/0152428 (“Berning”).
The claims of the issued patent recite all of the limitations of claims 36-41, 43-46, 49-53, and 55-58 in the instant application, except that the issued patent claims recite “wheels or travelling gears” (and not crawler tracks, as recited in the instant application) and, although the issued patent claims recite a milling drum which is adjustable in height in relation to a surface of the ground (see claim 8 in the issued patent), the issued patent claims do not recite one or more lifting columns that are adjustable to raise or lower the milling drum to set a milling depth, as recited in the instant application.  Berning discloses a road milling machine (see Fig. 1) and teaches the provision of crawler tracks (see front and rear chain tracks 2, 3 in Fig. 1) and lifting columns (lifting columns 12, 13 in Fig. 1) that are adjustable to raise or lower the milling drum to set a milling depth (see, e.g., paragraph [0030]).  It would have been obvious to a person of ordinary skill in the art before the time the instant application was effectively filed, in view of the teaching in Berning, to modify the road milling machine recited in the claims of the issued patent to have crawler tracks in place of the wheels or travelling gear, in order to provide greater traction for the machine and to have one or more lifting columns, in order to adjust the milling depth of the milling drum.

11.	Claims 36-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,273,642 in view of Berning et al., U.S. Patent Application Publication No. 2008/0152428 (“Berning”).
The claims of the issued patent recite all of the limitations of claims 36-59 in the instant application, except that the issued patent claims recite “wheels or travelling gears” (and not crawler tracks, as recited in the instant application) and, although the issued patent claims recite a milling drum which is adjustable in height in relation to a surface of the ground (see claim 8 in the issued patent), the issued patent claims do not recite one or more lifting columns that are adjustable to raise or lower the milling drum to set a milling depth, as recited in the instant application.  Berning discloses a road milling machine (see Fig. 1) and teaches the provision of crawler tracks (see front and rear chain tracks 2, 3 in Fig. 1) and lifting columns (lifting columns 12, 13 in Fig. 1) that are adjustable to raise or lower the milling drum to set a milling depth (see, e.g., paragraph [0030]).  It would have been obvious to a person of ordinary skill in the art before the time the instant application was effectively filed, in view of the teaching in Berning, to modify the road milling machine recited in the claims of the issued patent to have crawler tracks in place of the wheels or travelling gear, in order to provide greater traction for the machine and to have one or more lifting columns, in order to adjust the milling depth of the milling drum.

Response to Arguments
12.	Applicant's arguments submitted with the response filed 26 July 2022, have been fully considered, as addressed below.
Regarding the non-statutory double patenting rejections set forth in the previous Office action, applicant indicates (on page 10 of the response) that an appropriate terminal disclaimer has been filed to overcome the rejections.  No terminal disclaimer, however, has been filed.  Accordingly, the double patenting rejections are maintained in the present action.

The rejection under 35 U.S.C. 112(a) rejection regarding the term “object signals” set forth in the previous Office action has been withdrawn, in view of applicant’s claim amendments and arguments (i.e., amending the independent claims to recite that the “object signals” are read into a memory and, therefore, do not encompass signals such as verbal signals and hand gestures).

Applicant argues, on pages 11-16 of the response, that the interpretation of the claim term “signal processor” under 35 U.S.C. 112(f) set forth in the previous Office action is improper.  The examiner disagrees for the following reasons.
Applicant, on page 11 of the response correctly identifies the standard that applies to the current inquiry, citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015): "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure."  Applicant subsequently asserts, on page 12 of the response, that the term ‘signal processor’ “is also generally understood by those of ordinary skill in the art of controlling road construction machines to connote structure, or a class of structures, for providing functions such as those claimed herein.”  Applicant, however, offers no evidence to support this assertion.
Applicant advances the following argument on page 13 of the response:

The MPEP in § 2181(I)(A) states that "paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., 'filters,' 'brakes,' 'clamp,' 'screwdriver,' and 'locks')."


	Turning to applicant’s specification, it is noted that the term “signal processor” is not used, per se, in the specification at all. Instead, the specification refers to a “signal processing means”, which would suggest to those of skill in the art that this terminology is indicative only of a function or functions to be performed and does not convey any specific structure or variety of structure. 
	Accordingly, the interpretation of the claim term “signal processor” as falling under 35 U.S.C. 112(f) is considered to be proper and, along with the corresponding rejection under 35 U.S.C. 112(b), is maintained in the present action.  It is noted, however, that the corresponding rejection under 35 U.S.C. 112(b) is revised to now only apply to claims 36-48, since applicant correctly points out (on page 17 of the response) that method claims 49-59 do not recite the term “signal processor”.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        03 November  2022